Citation Nr: 1017462	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-19 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right leg 
disability.

3.  Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to 
January 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
right shoulder disability and right leg disability.  The RO 
also denied the Veteran's claim to reopen entitlement to 
service connection for headaches.  

When this case was before the Board in October 2009, it was 
decided in part and remanded in part.  .

In September 2009, the Veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  

The Board notes that while the case was in remand status, 
entitlement to service connection for cervical spondylosis 
was granted in a February 2010 decision.  As this claim has 
been granted in full, this issue is no longer before the 
Board.  Further, the Veteran noted that he was pleased with 
the February 2010 RO decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.   A right shoulder disability was not first manifest 
during the Veteran's active duty service or for many years 
thereafter.

2.  The Veteran does not have a right leg disability, other 
than radiculopathy of the right lower extremity.  

3.  A headache disability was not first manifest during the 
Veteran's active duty service or for many years thereafter. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder 
disability have not been met.  38 U.S.C.A. §§ 101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  The criteria for service connection for a right leg 
disability, other than radiculopathy, have not been met.  38 
U.S.C.A. §§ 101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).

3.  The criteria for service connection for headaches have 
not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Veteran was sent a VCAA notice letter in July 2007.  The 
letter provided him with notice of the evidence necessary to 
substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a Veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second, third, fourth and fifth elements 
outlined in Dingess, via a letter sent in July 2007.  

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA and private treatment 
records.  In addition, VA examinations were provided in 
January 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Board acknowledges that although the 
examiner did not provide the results of his January 2010 
examination of the Veteran's right leg disability, the 
examiner did provide an opinion stating that the Veteran's 
only disability of his right leg is radiculopathy.  
Therefore, no further development is needed.  

The Board finds that the RO has substantially complied with 
the October 2009 Board remand and the issues are ready to be 
adjudicated by the Board.  No further development is required 
to comply with the provisions of the VCAA or the implementing 
regulations.  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 
2004).  Accordingly, the Board will address the merits of the 
claim.

II.  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
establish service connection or service-connected aggravation 
for a present disability, the Veteran must show:  (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service."  Shedden 
v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

III.  Right Shoulder and Right Leg Disabilities

The Veteran asserts that his current right shoulder and right 
leg disabilities are related to his motor vehicle accident 
that occurred during his active military service.

The Veteran's service treatment records show evidence of a 
1953 motor vehicle accident.  He was diagnosed with a 
concussion of the brain.  Another treatment record noted that 
the Veteran had laceration to the face and abrasions to his 
knees following the accident.  The January 1955 separation 
examination showed normal head, face, neck and scalp, and 
normal upper and lower extremities.

The earliest medical evidence suggesting right shoulder 
symptomatology is a November 1996 private treatment record.  
He was diagnosed with a right shoulder rotator cuff tear in 
December 1996.  A right shoulder scope with acromioplasty and 
debridement of the rotator cuff was conducted in December 
1996.  The earliest evidence of a right leg disability, other 
than radiculopathy, is a February 2005 VA treatment record 
showing complaints of a swollen right knee.

The Veteran testified during the September 2009 Board hearing 
that he has had pain in his right shoulder since the accident 
in 1953 and has been treated for his right shoulder 
disability on and off for 30 to 40 years.  The Veteran also 
testified to having problems with his right leg since the 
accident in service.

The Veteran submitted a statement by his brother testifying 
to the fact that he saw Veteran shortly after his motor 
vehicle accident and that the Veteran had sustained injuries 
all over his body.

In January 2010, the Veteran was afforded a VA examination to 
determine the etiology of his claimed right shoulder 
disability.  The examiner noted that a December 1996 x-ray of 
the right shoulder showed degenerative joint disease with 
migration of the humeral head upward.  At that time, he was 
also diagnosed with a rotator cuff tear.  The examiner 
diagnosed the Veteran with degenerative joint disease of the 
right shoulder.  The examiner found that degenerative joint 
disease of the right shoulder was less likely as not caused 
by or a result of motor vehicle accident that occurred in 
September 1953.  The examiner acknowledged the Veteran's 
report of a continuity of symptomatology since service but 
observed that there was no evidence of record to support that 
he injured his right shoulder or any other joint in the motor 
vehicle accident.  He noted that the Veteran was able to 
complete his active service until his discharge in January 
1955.  The first record of difficulty with his right shoulder 
was not until December 1996, some 40 years after service.  
The examiner concluded it was unlikely that there was any 
relationship between the degenerative joint disease of the 
right shoulder and the motor vehicle accident.  The examiner 
stated that he based his opinion on the history provided, 
physical examination and review of the record.  

While the Board finds the Veteran's testimony credible that 
his current right shoulder and right leg disabilities are due 
to the motor vehicle accident in service, the Board does not 
find that he is competent to testify to the etiology of his 
disabilities.  

The Veteran and his brother are competent to testify as to 
their observations.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses 
may, in some circumstances, opine on questions of diagnosis 
and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (Board's categorical statement that "a 
valid medical opinion" was required to establish nexus, and 
that a layperson was "not competent" to provide testimony 
as to nexus because she was a layperson, conflicts with 
Jandreau).  However, in this case, testimony that the 
Veteran's current right shoulder and right leg disabilities 
are due to a motor vehicle accident in service is an 
etiological question unlike testimony as to a separated 
shoulder, varicose veins, or flat feet, which are capable of 
direct observation.  See Jandreau, 492 F.3d at 1376 (lay 
witness capable of diagnosing dislocated shoulder); Barr, 21 
Vet. App. at 308-309 (lay testimony is competent to establish 
the presence of varicose veins); Woehlaert v. Nicholson, 21 
Vet. App. 456, 462 (2007) (unlike varicose veins or a 
dislocated shoulder, rheumatic fever is not a condition 
capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 
405 (lay person competent to testify to pain and visible 
flatness of his feet).  For these reasons, the Board does not 
find that the Veteran is competent to testify as to the 
etiology of his right shoulder and right leg disabilities.

As to the Veteran's right shoulder disability, the evidence 
does not show any treatment for a right shoulder disability 
in service or until many years thereafter.  In addition, the 
January 2010 VA examiner found that it was less likely that 
his current shoulder injury was related to his service.  As 
the examiner based his opinion on the history provided by the 
Veteran, the examination of the Veteran and review of the 
record, the Board finds that the examiner's opinion should be 
afforded substantial probative value.

As to the Veteran's right leg disability, the evidence does 
not show any treatment for a right leg disability in service 
besides a notation of abrasions to his knees following the 
accident.  Although there is evidence of complaints of 
swollen right leg in February 2005, the January 2010 examiner 
found no right leg disability other than radiculopathy due to 
his degenerative joint disease of his lumbosacral spine.  The 
Veteran is already service-connected for radiculopathy of the 
right extremity and has been assigned a 20 percent 
evaluation.  As the examiner based his opinion on the history 
provided by the Veteran, the examination of the Veteran and 
review of the record, the Board finds that the examiner's 
opinion should be afforded substantial probative value.

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for a right shoulder and right leg disability, and 
this claim must be denied.  38 U.S.C.A. § 5107(b) is not 
applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

IV.  Headaches

The Veteran claims that his headaches are related to his 
motor vehicle accident that occurred during his active 
military service.

The service treatment records show that the Veteran 
complained of headaches and dizziness following the accident 
in September 1953.  An October 1953 x-ray report noted that 
there was no evidence of fracture or other pathologic change 
involving the cranial bones.  In April 1954, a service 
treatment record notes that the Veteran complained of 
headaches.  An X-ray report taken at that time did not show 
enough pathology (due to fracture of the frontal sinuses from 
the prior accident) to account for his headaches.  A 
neurologic examination was normal.  He was diagnosed with 
post concussion syndrome manifested by headaches.  Another 
treatment record notes that the Veteran had laceration to the 
face and abrasions to his knees following the accident.  

Post service treatment records do not show complaints of 
headaches.  

The Veteran testified during the September 2009 hearing that 
he has had headaches since the time of the accident in 
service.  

The Veteran was afforded a VA examination in January 2010.  
The examiner found that the service treatment records noted 
headaches diagnosed as post-concussion syndrome.  An October 
1953 service treatment record notes that the Veteran's 
headaches had subsided in October 1953.  In November 1954, a 
service treatment record noted that the Veteran continued to 
have headaches which were frontal and usually occurred in the 
morning.  No sinus pathology was found at that time.  The 
Veteran reported to the examiner that he has headaches 
approximately every other day for years which were bifrontal 
and completely relieved by Tylenol.  He has not had any 
nausea, vomiting or scotoma.  The examiner diagnosed the 
Veteran with simple headaches that were not migraines.  The 
examiner opined that it was highly unlikely that the 
Veteran's headaches are in any way related to his motor 
vehicle accident in service.  The examiner explained that the 
type of headaches that the Veteran currently experiences is 
not the type of headache that is typical for post concussion 
and would not be occurring years after the accident.  The 
examiner noted that his opinion was based on the history 
provided, the physical examination of the Veteran and the 
claims file. 

While the Board finds the Veteran's testimony credible that 
he has experienced headaches since the accident in service, 
the Board does not find that he is competent to testify to 
the etiology of his current disability.  

The Veteran is competent to testify as to his observations.  
See Jandreau v. Nicholson, 492 F.3d at 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d at 1336 (Fed. Cir. 
2006).  In addition, lay witnesses may, in some 
circumstances, opine on questions of diagnosis and etiology.  
See Davidson v. Shinseki, 581 F.3d at 1316 (Fed. Cir. 2009) 
(Board's categorical statement that "a valid medical 
opinion" was required to establish nexus, and that a 
layperson was "not competent" to provide testimony as to 
nexus because she was a layperson, conflicts with Jandreau).  
However, in this case, testimony that the Veteran's current 
headaches are due to a motor vehicle accident in service is 
an etiological question unlike testimony as to a separated 
shoulder, varicose veins, or flat feet, which are capable of 
direct observation.  See Jandreau, 492 F.3d at 1376 (lay 
witness capable of diagnosing dislocated shoulder); Barr, 21 
Vet. App. at 308-309 (lay testimony is competent to establish 
the presence of varicose veins); Woehlaert v. Nicholson, 21 
Vet. App. 456, 462 (2007) (unlike varicose veins or a 
dislocated shoulder, rheumatic fever is not a condition 
capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 
405 (lay person competent to testify to pain and visible 
flatness of his feet). 

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for headaches, and this claim must be denied.  38 
U.S.C.A. § 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a right leg disability is denied.

Service connection for headaches is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


